Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/03/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,332,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “a first physical card shoe, the first physical card shoe storing therein a conventional deck of cards for a given game event……”, “a second physical card shoe, the second physical card shoe storing therein a special deck of cards that is operable to deal cards as if being dealt from either a restricted deck consisting of less than all of the fifty-two cards defined by the conventional deck, or from an enhanced deck that includes at least one card in addition to all of the fifty-two cards defined by the conventional deck”, “a memory storing a program comprising instructions for the processor, the processor being operable with the program to control the first physical card shoe and the second physical card shoe in order to facilitate the card game”, “outputting at least one card from the special deck of the second physical card shoe”, and “determining that the remainder of cards for the first hand is to be determined from cards comprising the conventional deck of the first physical card shoe; and outputting the remainder of the cards as determined from the conventional deck of the first physical card shoe” as recited in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl